UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJune 30, 2014 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as of June 30, 2014 and December 31, 2013 (Unaudited) 1-4 Statements of Financial Condition as of June 30, 2014 and December 31, 2013 (Unaudited) 5 Statements of Operations for theThree Months and Six MonthsEnded June 30, 2014 and 2013 (Unaudited) 6 Statements of Cash Flows for theSix Months Ended June 30, 2014 and 2013 (Unaudited) 7 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theSix Months Ended June 30, 2014 and 2013 (Unaudited) 8-9 Financial Highlights for the Three Months and Six MonthsEnded June 30, 2014 and 2013 (Unaudited) 10-12 Notes to Financial Statements (Unaudited) 13-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20-24 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 25-30 Item 4. Controls and Procedures. 30 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures. 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 SIGNATURES 32 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2014 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Asset Backed Securities United States Auto Loans (cost $13,362,554) $ 2.30 % Bank Deposits Finland Financials (cost $1,029,983) 0.18 % Commercial Paper Switzerland Financials (cost $2,513,095) 0.44 % United States Communications 1.28 % Consumer Discretionary 2.11 % Consumer Staples 4.80 % Energy 2.00 % Financials 9.62 % Health Care 5.37 % Materials 2.19 % Utilities 5.11 % Total United States (cost $188,590,451) 32.48 % Total Commercial Paper (cost $191,103,546) 32.92 % Corporate Bonds Japan Financials (cost $8,546,662) 1.47 % United Kingdom Materials (cost $16,000,000) 2.76 % United States Communications 5.11 % Consumer Discretionary 3.66 % Consumer Staples 0.42 % Financials 18.85 % Technology 0.71 % Total United States (cost $166,458,483) 28.75 % Total Corporate Bonds (cost $191,005,145) 32.98 % Government And Agency Obligations United States U.S. Treasury Bills U.S. Treasury Bills* Due 07/03/2014 7.23 % U.S. Treasury Bills* Due 07/24/2014 14.64 % Total Government And Agency Obligations (cost $126,999,942) 21.87 % Total Fixed Income Securities** (cost $523,501,170) $ 90.25 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Values ($) % of Net Asset Value Money Market Funds United States Money Market Funds (cost $15,586,240) $ 2.68 % Total Short Term Investments (cost $15,586,240) $ 2.68 % See Accompanying Notes to Financial Statements. 1 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2014 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.43)% Energy (0.29)% Metals 1.47 % Stock indices 0.33 % Short-term interest rates 0.03 % Long-term interest rates 1.30 % Net unrealized gain (loss) on long futures contracts $ 2.41 % SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture 0.62 % Metals (0.89)% Stock indices 0.07 % Short-term interest rates (0.09)% Net unrealized gain (loss) on short futures contracts $ (0.29)% Net unrealized gain (loss) on open futures contracts $ 2.12 % FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts 4.15 % Various short forward currency contracts (2.98)% Net unrealized gain (loss) on open forward currency contracts $ 1.17 % * Pledged as collateral for the trading of futures or forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $84,999,150 deposited with the futures broker and $42,000,000 deposited with the interbank market maker. See Accompanying Notes to Financial Statements. 2 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013(Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Bank Deposits Finland Financials $ 0.20 % (cost $1,429,891) Commercial Paper Cayman Islands Energy (cost $36,248,513) 5.18 % United States Consumer Discretionary 1.43 % Consumer Staples 2.80 % Energy 6.50 % Financials 5.36 % Materials 7.42 % Total United States (cost $164,562,616) 23.51 % Total Commercial Paper (cost $200,811,129) 28.69 % Corporate Bonds United Kingdom Materials 2.29 % (cost $16,000,000) United States Communications 5.34 % Consumer Discretionary 4.55 % Financials 20.89 % Utilities 2.04 % Total United States (cost $229,467,148) 32.82 % Total Corporate Bonds (cost $245,467,148) 35.11 % Government And Agency Obligations Multi-National Multi-National Government Agency (cost $20,000,000) 2.86 % United States U.S. Treasury Bills U.S. Treasury Bills* Due 01/02/2014 14.43 % U.S. Treasury Bills* Due 01/09/2014 5.75 % U.S. Treasury Bills* Due 02/27/2014 2.40 % Total United States (cost $158,099,147) 22.58 % Total Government And Agency Obligations (cost $178,099,147) 25.44 % Total Fixed Income Securities** (cost $625,807,315) $ 89.44 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Values ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 0.00 % (cost $326) Total Short Term Investments (cost $326) $ 0.00 % See Accompanying Notes to Financial Statements. 3 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.09)% Energy (0.18)% Metals (0.01)% Stock indices 2.35 % Short-term interest rates (0.32)% Long-term interest rates (0.02)% Net unrealized gain (loss) on long futures contracts $ 1.73 % SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture 0.37 % Energy 0.01 % Metals (0.14)% Stock indices (0.01)% Short-term interest rates 0.10 % Long-term interest rates 0.19 % Net unrealized gain (loss) on short futures contracts $ 0.52 % Net unrealized gain (loss) on open futures contracts $ 2.25% FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts (0.28)% Various short forward currency contracts 0.80% Net unrealized gain (loss) on open forward currency contracts $ 0.52% * Pledged as collateral for the trading of futures or forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $101,000,000 deposited with the futures broker and $57,099,263 deposited with the interbank market maker. See Accompanying Notes to Financial Statements. 4 THE CAMPBELL FUND TRUST STATEMENTS OF FINANCIAL CONDITION June 30, 2014 and December 31, 2013 (Unaudited) June 30, December 31, ASSETS Equity in futures broker trading accounts Cash $ $ Fixed income securities (cost $85,000,000 and $ 100,999,958, respectively) Net unrealized gain (loss) on open futures contracts Total equity in futures broker trading accounts Cash Short term investments (cost $15,586,240 and $326, respectively) Fixed income securities (cost $438,501,170 and $524,807,357, respectively) Net unrealized gain (loss) on open forward currency contracts Receivable for securities sold 0 Interest receivable Subscription receivable 0 Total assets $ $ LIABILITIES Accounts payable $ $ Management fee payable Service fee payable Payable for securities purchased 0 Accrued commissions and other trading fees on open contracts Offering costs payable Performance fee payable 0 Redemptions payable Total liabilities UNITHOLDERS' CAPITAL (Net Asset Value) Series A Units - Redeemable Other Unitholders - 155,368.518 and 171,039.145 units outstanding at June 30, 2014 and December 31, 2013 Series B Units - Redeemable Other Unitholders - 53,814.365 and 65,305.174 units outstanding at June 30, 2014 and December 31, 2013 Series W Units - Redeemable Other Unitholders - 19,889.231 and 18,995.779 units outstanding at June 30, 2014 and December 31, 2013 Total unitholders' capital (Net Asset Value) Total liabilities and unitholders' capital (Net Asset Value) $ $ See Accompanying Notes to Financial Statements. 5 THE CAMPBELL FUND TRUST STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2014 and 2013 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized $ Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currencytrading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currency trading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Realized gain (loss) on fixed income securities Change in unrealized gain (loss) on fixed income securities Total investment income Expenses Management fee Service fee Performance fee 0 0 Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) $ NET INCOME (LOSS) PEROTHER UNITHOLDERS UNIT (based on weighted average number of units outstanding during the year) Series A $ Series B $ Series W $ INCREASE (DECREASE) IN NET ASSET VALUE PER OTHER UNITHOLDERS UNIT Series A $ Series B $ Series W $ WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE PERIOD Series A Series B Series W See Accompanying Notes to Financial Statements. 6 THE CAMPBELL FUND TRUST STATEMENTS OF CASH FLOWS For theSix Months Ended June 30, 2014 and 2013 (Unaudited) SixMonths Ended June30, Cash flows from (for) operating activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards and investments (Increase) decrease inreceivable for securities sold 0 Increase (decrease) inpayable for securities purchased 0 (Increase) decrease in interest receivable Increase (decrease) in accounts payable and accrued expenses Purchases of investments Sales/maturities of investments Net cash from (for) operating activities Cash flows from (for) financing activities Addition of units Redemption of units Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash Unrestricted cash Beginning of period End of period $ $ End of period cash consists of: Cash in futures broker trading accounts $ $ Cash Total end of period cash $ $ See Accompanying Notes to Financial Statements. 7 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For theSix Months EndedJune 30, 2014 and 2013 (Unaudited) Unitholders' Capital Series B - Other Unitholders Units Amount SixMonths Ended June 30, 2014 Balances at December 31, 2013 $ Net income (loss) for thesix months ended June 30, 2014 Additions Redemptions Balances at June 30, 2014 $ Six Months Ended June 30, 2013 Balances at December 31, 2012 $ Net income (loss) for the six months ended June 30, 2013 Additions Redemptions Balances at June 30, 2013 $ Net Asset Value per Other Unitholders’ Unit - Series B June 30, 2014 December 31, 2013 June 30, 2013 December 31, 2012 See Accompanying Notes to Financial Statements. 8 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For theSix Months Ended June 30, 2014 and 2013 (Unaudited) Unitholders’ Capital Series A - Other Unitholders Series W - Other Unitholders Units Amount Units Amount Six Months EndedJune 30, 2014 Balances at December 31, 2013 $ $ Net income (loss) for the six months ended June 30, 2014 Additions Redemptions Offering costs Balances at June 30, 2014 $ $ Six Months Ended June 30, 2013 Balances at December 31, 2012 $ $ Net income (loss) for the six months ended June 30, 2013 Additions Redemptions Offering costs Balances at June 30, 2013 $ $ Net Asset Value per Other Unitholders’ Unit - Series A June 30, 2014 December 31, 2013 June 30, 2013 December 31, 2012 Net Asset Value per Other Unitholders’ Unit - Series W June 30, 2014 December 31, 2013 June 30, 2013 December 31, 2012 See Accompanying Notes to Financial Statements. 9 THE CAMPBELL FUND TRUST FINANCIAL HIGHLIGHTS
